Citation Nr: 0514714	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, with degenerative arthritis and 
ankylosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran claim's of 
entitlement to a disability rating in excess of 50 percent 
for his service- connected left ankle disorder, as well as 
his claim for a TDIU.  

In a May 2004 decision, the Board upheld the RO's denial of 
these claims.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 
2005 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  The case is once again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to a disability rating 
in excess of 50 percent for his service-connected left ankle 
disability.  He also is seeking a TDIU on the basis that he 
is unable to secure or follow a substantially gainful 
occupation as the result of his service-connected left ankle 
disability.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate this claim. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

A TDIU claim may not be denied without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A.  § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the veteran's only service-connected disability 
is his left ankle disability, rated as 50 percent disabling.  
According to the information provided by the veteran on his 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA in July 
2002, the veteran indicated that he had an 8th-grade 
education, and last worked full time in February 1987 as an 
oil field worker.  He maintained that he could not stand for 
very long due to pain, and needed to use a cane to ambulate.

Medical evidence supports the veteran's assertion that he is 
unable to work at jobs requiring prolonged standing.  In an 
October 1994 treating record from Tulane University Medical 
Center, an orthopedic surgeon indicated that the veteran was 
"obviously disabled."  The orthopedist explained that the 
veteran's prior work experience involved working in an oil 
field or doing "rough neck type of work," and that he was 
not able to return to work because of his foot and ankle.  
Records from the Social Security Administration (SSA) also 
show that the veteran has been receiving SSA benefits since 
February 1987 for post-traumatic arthritis of the left ankle.  

At a VA orthopedic examination in August 2002, the examiner 
indicated that the veteran could not perform jobs which 
require prolonged standing or walking.  However, the examiner 
then suggested that the veteran would be able to perform some 
type of work that did not require prolonged standing and 
walking as there purportedly were many jobs that did not 
require prolonged standing and walking.  According to the 
Joint Motion, however, this opinion is insufficient to deny 
the veteran's TDIU claim because no evidence of record 
indicates what sedentary work the veteran can actually 
perform that will pay him a living wage.  See Faust v. West, 
13 Vet. App. 342, 355-356 (2000).  

Therefore, the Board finds that further evidentiary 
development is required.  The veteran should be referred to 
the vocational rehabilitation division of the RO for 
evaluation by the appropriate vocational or occupational 
counselor/specialist to obtain information as to whether the 
veteran can secure and maintain gainful employment in light 
of his education, occupational background, and training, and 
service-connected left ankle disability.  See 38 C.F.R. § 
4.16(b).

Finally, the Joint Motion also pointed out that the claim for 
an increased evaluation for the veteran's left ankle 
disability is inextricably intertwined with the TDIU claim.  
The Board must therefore defer adjudicating this claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be referred to the 
VA vocational rehabilitation division of 
the RO for evaluation by the appropriate 
vocational or occupational 
counselor/specialist to determine whether 
he is able to secure and maintain 
substantially gainful employment (i.e., 
work which is more than marginal, that 
permits the individual to earn a "living 
wage") in light of his occupational and 
educational background, and the physical 
limitations solely due to his service-
connected left ankle disability.  The 
counselor should indicate whether the 
veteran is able secure and maintain 
gainful employment in a job that does not 
require prolonged standing or walking.  
If it is determined that the veteran can 
perform sedentary work, the counselor 
should specifically identify what 
sedentary work the veteran can actually 
perform that will pay him a living wage.  
The examiner should note that 
consideration may be given to the 
veteran's education, special training, 
and previous work experience, but not to 
his age or to the impairment caused by 
nonservice-connected disabilities.  The 
claims file must be made available to and 
be thoroughly reviewed by the counselor.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  The RO should then review the 
counselor's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  With respect to his TDIU 
claim, the RO should adjudicate whether 
the veteran is entitled to a total 
disability rating on an extraschedular 
basis.  If either benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his attorney must be afforded 
an appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




